J-A13006-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: K.G.                   :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: K.G.                            :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1784 EDA 2021

                   Appeal from the Order Entered July 1, 2021
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                        No(s): CP-51-JV-0001149-2020


BEFORE: OLSON, J., DUBOW, J., and KING, J.

MEMORANDUM BY OLSON, J.:                                  FILED JUNE 16, 2022

       Appellant, K.G., a juvenile, appeals from the dispositional order1 entered

on July 1, 2021, adjudicating him delinquent of unauthorized use of

____________________________________________


1   Initially, we recognize the following:

       Since we lack jurisdiction over an unappealable order, it is
       incumbent on us to determine, sua sponte when necessary,
       whether the appeal is taken from an appealable order.

       An appeal lies only from a final order, unless permitted by rule or
       statute. Generally, a final order is one that disposes of all claims
       and all parties. See Pa.R.A.P. 341(b).

Int. of L.B., 229 A.3d 971, 975 (Pa. Super. 2020) (internal case citations,
quotations, and brackets omitted).

       This Court has found:

       Appeals from the juvenile court, which is a court of record, to the
       Superior Court...are governed not by the Juvenile Act, 42
       Pa.C.S.A. § 6301–6320 but by the Rules of Appellate Procedure.
(Footnote Continued Next Page)
J-A13006-22



____________________________________________


       Pursuant to Pa.R.A.P. 341, an appeal may be taken as of right
       from any final order of a juvenile court.

       In order to determine what constitutes a final appealable order,
       this Court must look beyond the technical effect of the
       adjudication to its practical ramifications.

In re M.H.M., 864 A.2d 1251, 1254 (Pa. Super. 2004) (internal case citations,
quotations, and brackets omitted).

       Finally, we have previously determined:

       In juvenile proceedings, the final order from which a direct appeal
       may be taken is the order of disposition, entered after the juvenile
       is adjudicated delinquent. The order of disposition in a juvenile
       matter is akin to the judgment of sentence in a criminal matter in
       that both are final orders subject to appeal.

                               *               *     *

       [A dispositional order] imposing no further penalty on [] new
       adjudications [is] the disposition of that matter.        Compare
       Commonwealth v. Rubright, 414 A.2d 106, 109 (Pa. 1980) (in
       criminal court, a “determination of guilt without further penalty ...
       constitutes a final, appealable order.”)

In Int. of P.S., 158 A.3d 643, 649 (Pa. Super. 2017) (internal quotations,
original brackets, and some case citations omitted).

Here, there is no dispute that the July 1, 2021 order constituted a final order.
In that order, the trial court adjudicated Appellant delinquent for unauthorized
use of automobiles (UUA), found Appellant in need of treatment, supervision
or rehabilitation, ordered restitution be paid to the victim and costs paid to
the court, and released Appellant from detention. See Order of Court,
7/1/2021. However, the trial court did not impose additional conditions of
treatment, supervision, or rehabilitation. Instead, the trial court recognized
that Appellant previously admitted to committing an unrelated drug offense,
but adjudication in that matter had been deferred and also that there was still
an open criminal matter to decide in Delaware County. N.T., 7/1/2021, at 22-
24. As such, in this matter, the trial court left the “disposition open” and
relinquished jurisdiction to “Courtroom 3E, Hearing Officer Betsy Wahl.” Id.;
see also N.T., 7/1/2021, at 23 (“Adjudicate him delinquent. Relinquish
jurisdiction to E Court, and leave disposition open so they can decide what to
(Footnote Continued Next Page)


                                           -2-
J-A13006-22



automobiles (UUA), 18 Pa.C.S.A. § 3928(a), and ordering the payment of

court costs and restitution to the owner of the vehicle.          Upon careful

consideration, we vacate the July 1, 2021 order of disposition.

        We briefly summarize the facts and procedural history, as gleaned from

the certified record.        The Commonwealth charged Appellant with the

aforementioned crime, as well as theft by unlawful taking – moveable property

and receiving stolen property,2 following an incident that occurred on July 29,

2020. The trial court held an adjudicatory hearing on July 1, 2021. At that

hearing, the car owner testified that she parked her 2014 silver Nissan Versa

in front of her house on Girard Avenue in Philadelphia, Pennsylvania on July

24, 2020. N.T., 7/1/2021, at 14. The following day, the car owner reported

to the police that the car had been stolen. Id. Four days later, on July 29,

2020, at approximately 7:56 a.m., Officer Christopher Smith of the

Philadelphia Police Department “observed a silver Nissan Versa that was in
____________________________________________


do with this.”); see also Appellant’s Brief at 7 n.1. (“Courtroom 3E, or ‘E
Court’ as it is often called, is a courtroom in which a Juvenile Court Hearing
Officer presides over, inter alia, dispositional review hearings and placement
review hearings.”). Taken together, our review of the certified record and
applicable law leads us to conclude that the July 1, 2021 order was final and
appealable. The trial court adjudicated Appellant delinquent and ordered
Appellant’s detainer to be lifted, imposed court costs and restitution, and
deferred any additional treatment, supervision, or rehabilitation to be decided
by a hearing review officer who was presiding over review of Appellant’s other
adjudicatory matters. By relinquishing jurisdiction to the hearing officer, the
practical ramification of the July 1, 2021 order was to impose no further
treatment, supervision, or rehabilitation penalties upon Appellant in this
matter. Because there were no further claims pending before the trial court
on this docket, the July 1, 2021 order was final and appealable.
2   18 Pa.C.S.A. §§ 3921(a) and 3925(a), respectively.

                                           -3-
J-A13006-22



the parking lane [on the 1700 block of North 23rd Street] enter the travel lanes

in front of [him] and [the driver] did not use a turn signal.” Id. at 5. After

verifying that the vehicle had been reported stolen, Officer Smith initiated a

traffic stop.   Id.   Officer Smith detained Appellant, the driver and lone

occupant of the car. Id. Officer Smith then contacted the car owner who

confirmed ownership of the car and signed a form stating that she did not give

Appellant permission to drive the vehicle.      Id.   The police subsequently

released the automobile to the car owner. Id. Officer Smith also testified

that, at the time of Appellant’s arrest, there was no damage to the vehicle.

More specifically, the ignition system, dashboard, and steering column were

not broken or damaged, the vehicle identification number was intact, and

there were no signs of forced entry.     Id. at 8-10.   In fact, Appellant was

operating the vehicle with keys.      Id. at 10.      Moreover, Appellant was

cooperative with police, pulled over immediately upon command, and did not

attempt to flee. Id. at 8-9.

      At the conclusion of the Commonwealth’s case and upon defense

counsel’s oral motion for judgment of acquittal, the trial court dismissed the

charges of theft by unlawful taking and receiving stolen property. Id. at 19.

The parties stipulated to character evidence that Appellant “has a reputation

for being law abiding, honest[,] and peaceful[.]” Id. The trial court ultimately

adjudicated delinquent for UUA. Id. at 22. On July 9, 2021, Appellant filed a

motion to reconsider the adjudication which was denied by operation of law




                                     -4-
J-A13006-22



on September 7, 2021.              See Trial Court Opinion, 11/17/2021, at *1

(unpaginated). This timely appeal resulted.3

       Appellant presents the following issues for our review:

       A. Was [] the evidence insufficient to sustain a finding that
          [Appellant] committed the offense of unauthorized use of an
          automobile where the [Commonwealth] failed to prove that he
          acted with the requisite mens rea?

       B. Did [] the juvenile court err and abuse its discretion in
          adjudicating [Appellant] delinquent where it found he was in
          need of treatment, supervision, or rehabilitation based solely
          on the fact that [Appellant] had committed delinquent acts and
          as such, the adjudication of delinquency was based on
          insufficient evidence?

Appellant’s Brief at 4.

       Appellant summarizes both issues as follows:

       The evidence was insufficient to support the trial court’s finding
       that [Appellant] committed UUA because the Commonwealth
       failed to prove that [Appellant] acted recklessly with respect to
       the owner’s lack of consent. The evidence showed only that he
       was driving the car with keys [four] days after it had been stolen.
       The surrounding circumstances, together with evidence of
       [Appellant’s] good character, did not support a finding of
       [delinquency].

       After finding [that Appellant committed] UUA, the juvenile court
       adjudicated him delinquent upon hearing that he had admitted to
       a misdemeanor in another case and had unknown pending
       charges in another county. The mere fact that a juvenile has
       committed delinquent acts cannot support a finding that he is in
       need of treatment, supervision, or rehabilitation. The juvenile
____________________________________________


3  Appellant filed a notice of appeal on September 7, 2021. On October 28,
2021, the trial court ordered Appellant to file a concise statement of errors
complained of on appeal pursuant to Pa.R.A.P. 1925(b). Appellant complied
timely on October 29, 2021. The trial court issued an opinion pursuant to
Pa.R.A.P. 1925(a) on November 17, 2021.

                                           -5-
J-A13006-22


      court knew nothing else about [Appellant]. It was an abuse of
      discretion to adjudicate him delinquent.

Id. at 8-9.

      The Commonwealth agrees and concedes that Appellant is entitled to

relief on both appellate issues:

      The Commonwealth does not contest that, on the specific record
      and circumstances of this case, [Appellant’s] adjudication of
      delinquency for unauthorized use of an automobile was not
      supported by the facts. Insufficient evidence existed to support
      an inference that [Appellant] possessed the requisite mens rea,
      that he was at least reckless with regard to the stolen status of
      the car. Additionally, the juvenile court abused its discretion in
      adjudicating [Appellant] delinquent without first conducting a
      hearing to determine [Appellant’s] need for treatment,
      supervision, or rehabilitation.

Commonwealth’s Brief at 5.

      When examining a challenge to the sufficiency of the evidence

supporting an adjudication of delinquency, this Court employs a well-settled

standard of review:

      When a juvenile is charged with an act that would constitute a
      crime if committed by an adult, the Commonwealth must establish
      the elements of the crime by proof beyond a reasonable doubt.
      When considering a challenge to the sufficiency of the evidence
      following an adjudication of delinquency, we must review the
      entire record and view the evidence in the light most favorable to
      the Commonwealth. In determining whether the Commonwealth
      presented sufficient evidence to meet its burden of proof, the test
      to be applied is whether, viewing the evidence in the light most
      favorable to the Commonwealth and drawing all reasonable
      inferences therefrom, there is sufficient evidence to find every
      element of the crime charged. The Commonwealth may sustain
      its burden of proving every element of the crime beyond a
      reasonable doubt by wholly circumstantial evidence.

      The facts and circumstances established by the Commonwealth
      need not be absolutely incompatible with a defendant's innocence.

                                     -6-
J-A13006-22


       Questions of doubt are for the hearing judge, unless the evidence
       is so weak that, as a matter of law, no probability of fact can be
       drawn from the combined circumstances established by the
       Commonwealth. The finder of fact is free to believe some, all, or
       none of the evidence presented.

In Interest of J.G., 145 A.3d 1179, 1188 (Pa. Super. 2016) (internal

citations omitted).

       “A person is guilty of [UUA,] a misdemeanor of the second[-]degree[,]

if he operates the automobile, airplane, motorcycle, motorboat, or other

motor-propelled vehicle of another without consent of the owner.”             18

Pa.C.S.A. § 3928(a). “In order to establish the mens rea element of the crime

of unauthorized use of automobiles, the Commonwealth must prove that the

accused was at least reckless with respect to the owner's lack of consent to

the accused's operation of the vehicle.”      Commonwealth v. Dunlap, 505

A.2d    255,   257    (Pa.   Super.   1985)   (citation   omitted);    see   also

Commonwealth v. Carson, 592 A.2d 1318, 1321 (Pa. Super. 1991) (“[A]

conviction for unauthorized use of a vehicle must be predicated on proof that

the defendant operated the vehicle without the owner's consent and that the

defendant knew or had reason to know that he lacked the owner's permission

to operate the vehicle.”); see also Commonwealth v. Matthews, 632 A.2d

570, 572 (Pa. Super. 1993) (The Commonwealth may establish the necessary

mens rea by showing whether the person in possession of the automobile

“knew or had reason to believe the property was stolen”).             “[T]he mere

possession of stolen property is insufficient to permit an inference of guilty

knowledge; there must be additional evidence, circumstantial or direct, which

                                      -7-
J-A13006-22



would indicate that the defendant knew or had reason to know that the

property was stolen.” Id. The Pennsylvania Supreme Court has held:

      It is difficult to enumerate every circumstance that would warrant
      a conclusion that the appellant had reason to know the property
      was stolen. Some of the significant circumstances can be the
      appellant's conduct; the appellant's relationship to the victim; the
      elapsed time between the appellant's possession and the theft;
      the situs of the theft and the situs of the possession; the kind of
      property; the quantity of the property; and the identifying
      characteristics of the property.

                           *           *            *

      The possession of an automobile which does not belong to the
      driver is not so strange, unusual, or unique that it points to guilty
      knowledge as more likely than innocent knowledge on the part of
      the driver. The borrowing or leasing of an automobile for
      temporary use is not an uncommon occurrence. If every person
      possessing an automobile which they did not own would be held
      accountable as having knowledge that the automobile was stolen,
      every person who borrowed a car would be in peril of []
      conviction[.]

Commonwealth v. Henderson, 304 A.2d 154, 156-157 (Pa. 1973).

      Moreover, our Supreme Court has previously determined “the Juvenile

Act requires a juvenile court to find that a child has committed a delinquent

act and that the child is in need of treatment, supervision, or rehabilitation,

before the court may enter an adjudication of delinquency.” Commonwealth

v. M.W., 39 A.3d 958, 964 (Pa. 2012) (emphasis in original), citing 42

Pa.C.S.A. § 6341. “A determination that a child has committed a delinquent

act does not, on its own, warrant an adjudication of delinquency.” Id. at 966.

“If the court finds on proof beyond a reasonable doubt that the child

committed the acts by reason of which he is alleged to be delinquent it shall


                                      -8-
J-A13006-22



enter such finding on the record and shall specify the particular offenses,

including the grading and counts thereof which the child is found to have

committed.”      42 Pa.C.S.A. § 6341(b).      “The court shall then proceed

immediately or at a postponed hearing, [] to hear evidence as to whether the

child is in need of treatment, supervision or rehabilitation, as established by a

preponderance of the evidence, and to make and file its findings thereon.” Id.

      The Rules of Juvenile Court Procedure provide additional guidance:

      Under these rules and the Juvenile Act, 42 Pa.C.S. § 6301 et seq.,
      a determination for each case requires separate and distinct
      findings. First, the court is to hold an adjudicatory hearing,
      governed by Rule 406 or receive an admission from the juvenile
      of the allegations, governed by Rule 407. Second, after hearing
      the evidence or receiving an admission, the court is to rule on the
      offenses pursuant to Rule 408, stating with particularity the
      grading and counts of each offense. Third, after ruling on the
      offenses or entering its findings, the court is to determine if the
      juvenile is in need of treatment, supervision, or rehabilitation
      pursuant to Rule 409. After the court has made these findings
      and if the court finds that the juvenile is in need of treatment,
      supervision, or rehabilitation, the court is to hold a dispositional
      hearing as provided for in Rule 512 and is to enter a dispositional
      order pursuant to Rule 515. Nothing in these rules precludes the
      court from making these determinations at the same proceeding
      as long as the requirements of Rules 406 through 409 are
      followed.

Pa.R.J.P. 401.

      “If the court determines that the juvenile is in need of treatment,

supervision, or rehabilitation, the court shall enter an order adjudicating the

juvenile delinquent and proceed in determining a proper disposition under




                                      -9-
J-A13006-22



Rule 512.”4 Pa.R.J.P. 409(2)(a). “The court shall receive any oral or written

evidence from both parties and the juvenile probation officer that is helpful in

determining disposition, including evidence that was not admissible at the

adjudicatory hearing [and the] court shall give the juvenile and the victim an

opportunity to be heard.” Pa.R.J.P. 512 (A)(1)-(2). The court is required to

colloquy the juvenile and conduct an independent inquiry to determine

whether the juvenile understands his post-dispositional and appellate rights.

See Pa.R.J.P. 512(C). “Pursuant to [Pa.R.J.P. 512](D), when the court has

determined     the    juvenile   is   in   need     of   treatment,   supervision,   and

rehabilitation, the court is to place its findings and conclusions of law on the

record by announcing them orally in the courtroom, followed by written order.

The court is to consider the following factors: a) the protection of the

community; b) the treatment needs of the juvenile; c) the supervision needs

of the juvenile; d) the development of competencies to enable the juvenile to

become a responsible and productive member of the community; e)

accountability for the offense(s) committed; and f) any other factors that the

court deems appropriate.”          Pa.R.J.P. 512, Comment.            The court is not

precluded from “further explaining its findings in the dispositional order

pursuant to [Pa.R.J.P.] 515.” Id.          “When the court enters a disposition after

an adjudication of delinquency[,] the court shall issue a written order [,] which

____________________________________________


4 “To the extent practicable, the judge or juvenile court hearing officer that
presided over the adjudicatory hearing for a juvenile should preside over the
dispositional hearing for the same juvenile.” Pa.R.J.P. 512, Comment.

                                           - 10 -
J-A13006-22



the court has determined to be consistent with the protection of the public

interest and best suited to the child's treatment, supervision, rehabilitation

and welfare, which disposition shall, as appropriate to the individual

circumstances of the child's case, provide balanced attention to the protection

of   the   community,   accountability   for   the   offenses   committed,   and

development of the juvenile's competencies to enable the juvenile to become

a responsible and productive member of the community.” Pa.R.J.P. 515.

      Here, upon review of the certified record and applicable law, we agree

there was insufficient evidence to support Appellant’s adjudication of

delinquency for UUA and that the trial court further erred by failing to hear

additional evidence and make an independent finding that Appellant needed

treatment, supervision or rehabilitation before entering the adjudication of

delinquency order. In this case, the Commonwealth did not present evidence

that Appellant knew or had reason to know that he lacked the owner's

permission to operate the vehicle. Appellant used keys to operate the vehicle

in question.   As set forth in detail above, there was no apparent, physical

evidence presented which would have alerted Appellant that the car had been

stolen. Moreover, four days had elapsed after the car owner reported her

vehicle stolen. Therefore, based upon all of the foregoing, we agree with the

Commonwealth and conclude that the Commonwealth failed to prove that

Appellant acted recklessly, let alone with actual knowledge, with respect to

the owner's lack of consent to operate the vehicle.       There was simply no

evidence that Appellant knew or had reason to believe the property was stolen

                                    - 11 -
J-A13006-22



and Appellant’s mere possession of the vehicle was not enough. Hence, there

was insufficient evidence to support an adjudication of delinquency for UUA.

As such, we vacate the order adjudicating Appellant delinquent and discharge

the juvenile on this petition.

       Finally, we note that the trial court erred by adjudicating Appellant

delinquent without hearing evidence as to whether Appellant needed

treatment, supervision, or rehabilitation.      Instead, the trial court merely

inquired about the status of other open criminal matters related to Appellant

and, immediately thereafter, adjudicated Appellant delinquent in this case.

See N.T., 7/1/2021, at 22-23. Ultimately, in its subsequent opinion, the trial

court determined that “[i]n light of [Appellant’s] prior admission for drug

possession and an open matter in Delaware County, [the trial c]ourt believed

that [Appellant] was in need of treatment, supervision and rehabilitation.”

Trial Court Opinion, 11/17/2021, at *3-4 (unpaginated).        The record makes

clear that the trial court only examined Appellant’s criminal history, did not

hear   evidence   about   treatment,    supervision,   or   rehabilitation   before

adjudicating Appellant delinquent, and failed to follow the Rules of Juvenile

Procedure as detailed above. More specifically, the trial court did not receive

additional evidence pertaining to amenability to treatment, supervision, or

detention, failed to advise Appellant of his post-dispositional rights, and failed

to enter its reasons for its findings and conclusions of law into the record.

Such actions were erroneous and, as a result, Appellant is entitled to relief for

this additional reason.

                                       - 12 -
J-A13006-22



     Order vacated. Jurisdiction relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/16/2022




                                  - 13 -